Pierson R. Hildreth, S.
The petitioner in this adoption proceeding married the natural mother of the child sought to be adopted on August 15, 1953. She obtained custody of the child and a divorce from its natural father pursuant to a decree in her favor made and entered on February 20, 1948. The child has resided with her continuously since its birth on October 13, 1947, and with her and petitioner since their marriage on August 15,1953.
Due notice of this proceeding was given to and served on the child’s natural father to afford him full opportunity to appear and oppose the application if he so desires. He neither appeared nor opposed the adoption.
Proof offered at the hearing amply shows complete abandonment of the child by its natural father. For the last 12 years he has neither seen nor shown any interest in the child. He has not supported nor made any inquiries about the child. The proof demonstrates a settled purpose to wholly abandon all parental duty and obligation.
Accordingly, it is the decision of this court that the consent to adoption of the natural father is not required by reason of his *241abandonment of the child (Domestic Relations Law, § 111). A date for the further appearance of the foster parent and child before the court for the completion of this proceeding shall be fixed by the adoption clerk. Proceed accordingly.